DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2020 has been entered.
Non-Final Rejection
Claims 1-8, 13-14, 16-20 and 24 are withdrawn.   
Claims 10-12, 15, 21-23 and 25-27 are pending with claims 25-27 newly added in the RCE. Claim 9 is cancelled.  
Claims 10 and 25 are independent and amended/newly added with different virulence factors and different bacteria.      
Response to Amendment
The rejection of claims 10-12, 15 and 21-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JPO 2002-155424 in view of Hill et al. (US 2005/0159063 A1) and Vandenesch et al. CELLULAR AND INFECTION MICROBIOLOGY published: 16 February 2012 “Staphylococcus aureus hemolysins, bi-component leukocidins, and 
The rejection of claims 10-12, 15 and 21-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RU 2418016 cited in Applicant’s IDS in view of Hill et al. (US 2005/0159063 A1) and  Koronakis et al. (SCIENCE DIRECT “Hemolysin” attached PDF) is withdrawn.
Response to Arguments
Applicant's arguments filed 10/4/2019 have been fully considered but they are not persuasive.  Applicants urge superior and unexpected results in their declaration filed 7/8/2020.  Applicant’s declaration is not found commensurate in scope with the claim language.  The results shown are only for cellulosic fibers while the claims is to “fiber” in general. Also, the data does not show which bacteria is being inhibited from producing which virulence factor from those in the claims 10 and 25.  Accordingly, see the new grounds of rejection below addressing the claim amendments.  
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
26 recites the limitation “wherein mono(2-methacryloyloxyethyl)phosphate" in claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “wherein mono(2-methacryloyloxyethyl)phosphate" in claim 25.  There is insufficient antecedent basis for this limitation in the claim.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-12, 15, 21-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JPO 2002-155424 (English language translation attached) in view of Hill et al. (US 2005/0159063 A1) and Banfi et al. (US 2009/0246146A1).
JPO 2002-155424 teach a method of using sodium and phosphate in antibacterial polyester fiber which has good spinnability, can be obtained at a low cost, has both immediate and persistent properties in an antibacterial performance, and has little discoloration (coloring) even after alkali treatment, and is excellent in color tone.  This polyester fiber contains 0.1 mass% of a silver-based inorganic antibacterial agent a based on SiO 2 and 0.3 mass% of a silver-based inorganic antibacterial agent b mainly composed of a phosphate, wherein the sum of the content of antibacterial agent a and antibacterial agent b in the fiber is 10% by mass or less.  And the bacteriostatic activity value calculated from the viable cell count after 10 hours of culture is 2.2 or more. And has a bacteriostatic activity value after 100 washing is 2.2 or more.  See abstract and claim 1.  [0009] teaches that it is known to include sodium in a silver-based antibacterial agent in the antibacterial polyester fiber with a metal salt of phosphoric acid, and limit discoloration after an alkali reduction process is improved.  

JPO 2002-155424 do not teach the ratio of the virulence factor production to the fiber is 0.01 to 3 mmol/g as required by independent claims 10 and 25. Examiner notes that the claimed ratio would have been obvious to one of ordinary skill in the art, because JPO 2002-155424 teach a similar method of inhibiting virulence factors (antimicrobial fibers) without inhibiting pathogenic bacteria growth (see [0026] teaching it is bacteriostatic).  

The claimed ratio of the inhibitor of virulence factors production to the fiber is 0.01 to 3mmol/g as required by claim 10 and the ratio is 0.1 to 1.5mmol/g as required by claim 11 is met by Hill et al. teaching, if the amount of nanoparticles is 0.01 to 1%, the ratio of sodium phosphate to fibers will be calculated as follows: since the nanoparticles contain 6% tetrasodium polyphosphate, the amount of tetrasodium polyphosphate is 0.0006 to 0.06% when the amount of nanoparticles is 0.01 to 1%. The tetrasodium polyphosphate has a molecular weight of 469.82. Thus, the ratio of the tetrasodium 
[0077] teach the chemically stiffened fibers are coated and/or impregnated such that the cross-linking includes, for example, physical entanglement, crystalline domains, covalent bonds, ionic complexes and associations, hydrophilic associations, such as hydrogen bonding, and hydrophobic associations of Van der Waals forces.  See [0077] and [0098]. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify JPO 2002-155424 with the claimed the ratio of the virulence factor production to the fiber is 0.01 to 3 mmol/g as taught by Hill et al. because Hill et al. teach the ratio of the virulence factor production to the fiber is 0.01 to 3 mmol/g in a similar  disposable cellulosic fabric coated with nanoparticles of LAPONITE fixed with sodium polyphosphate in general provides disinfecting properties or qualities. See first sentence of [0048].
One of ordinary skill would have been motivated to combine the teachings of JPO 2002-155424 with Banfi and Hill because all 3 references are in the analogous art prevention of the action of microorganisms by various antibacterial, antimicrobial, and antifungal agents.  
Claims 10-12, 15, 21-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RU 2418016 cited in Applicant’s IDS in view of Hill et al. (US 2005/0159063 A1) and Banfi et al. (US 2009/0246146A1).
RU 2418016 teaches fire safe textile materials having biocidal properties made of natural and synthetic fibers having fungal resistance.  See page 5, example 1 paragraph 3, ln.2.  The PET polymer product is treated with a fire retardant, such as sodium polyphosphate (see page 3, line 17) in an amount of 0-50 wt%.  See page 4 second line from the bottom.    
Regarding the amendment to the toxins in claim 10, and the hemolysin in new claim 25, see RU2410816 page 5 paragraph 2 teaches their biocidal fabric suppress virulence of Psuedomanas aeruginosa. See also last paragraph of page 2 defining biocidal means antibacterial activity against both gram- and gram + bacteria (which encompass for example virulence of Pseudomonas aeruginosa and Staphylococcus aureus) and it is  notoriously well known that the claimed virulence factors of claim 10 (pyocyanin, enterotoxin and verotoxin) and the hemolysin of claim 25 are extremely common in a plurality of microbial, bacterial and fungal infections.  See Banfi et al. (US 2009/0246146A1) guiding one of ordinary skill in [0065] Pseudomonas aeruginosa is the most common gram negative bacteria and produces the pyocyanin toxin.  [0058] guides one of ordinary skill that the enterotoxin and hemolysin virulence factors are produced by various bacteria including the claimed Pseudomans aeruginosa, Staphylococcus aureus, and Listeria monocytogenes. See [0040 and 0067 also].  
Thus, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to arrive at the claimed inhibition of bacteria from producing the 
Ru 2418016 do not exemplify cellulose fiber treated with 0.01 to 3mmol/g as required by claim 25.  
Hill et al. teach a disposable cleaning substrate made from cellulosic fibers encompassing the claimed inhibitory fiber.  See abstract.  On page 19, [0183] Hill et al. teach these cellulosic fibers are coated with nanoparticles of LAPONITE, which contains about 6% sodium polyphosphate, encompassing the claimed phosphate group. (See line 12 of [0183]).  Hill et al. teach in [0048] that this improved disposable cleaning substrate is used as a disinfectant, sanitizer and/or sterilizer, which explicit teaching encompasses the material limitation to providing an inhibitory fiber against virulence factors production.  The disposable cleaning fabrics of Hill et al. “disinfect” and go on to define this to mean the complete elimination or destruction of all forms of microbial life with the exception of bacterial endospores. See [0048].  It is the Examiner’s position that the disposable cleaning fabric of Hill et al. also “disinfect” and is reasonable for one ordinary skill to incorporate the nanoparticles of LAPONITE S containing the claimed 
The claimed ratio of the inhibitor of virulence factors production to the fiber is 0.01 to 3mmol/g as required by claim 25 and the ratio is 0.01 to 3mmol/g as required by claim 25 is met by Hill et al. teaching, if the amount of nanoparticles is 0.01 to 1%, the ratio of sodium phosphate to fibers will be calculated as follows: since the nanoparticles contain 6% tetrasodium polyphosphate, the amount of tetrasodium polyphosphate is 0.0006 to 0.06% when the amount of nanoparticles is 0.01 to 1%. The tetrasodium polyphosphate has a molecular weight of 469.82. Thus, the ratio of the tetrasodium polyphosphate to fibers is 0.001277 to 0.127708 mmol/g. [0179]-[0181].  Furthermore, the teachings of Hill et al. in [0179-0181] guide one of ordinary skill to optimize the amount of nanoparticles from 0.01 to 1%.  See last line of [0179].
It would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to modify the PET textile of RU 2418016 with cellulosic fibers as taught by Hill et al. in the claimed ratio having the covalent bonding as taught by Hill et al., with a reasonable expectation of success, because the teachings of RU 2418016 guide one of ordinary skill to both natural and synthetic fibers having biocidal properties specifically against suppression of Pseudomonas aeruginosa in general and Hill et al. exemplify that cellulosic fibers treated with the same sodium polyphosphate of RU 2418016 is known to be disinfecting.  One of ordinary skill is motivated to combine the teachings of RU 2418016 with Hill et al. since both references are in the analogous art of coating textile fibers with sodium polyphosphate.  
Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JPO 2002-155424 (English language translation attached) in view of Hill et al. (US 2005/0159063 A1), Banfi et al. (US 2009/0246146A1) as applied to claims 10-12, 15, 21-23 and 25 above, and further in view of Sugiyama et al. (US 2010/0261862A1) 
JPO 2002-155424 do not teach the mono(2-methyacryloyloxyethyl) phosphate of claims 26-27. 
Sugiyama et al. (US 2010/0261862A1) teach the claimed phosphate is commonly known fire retardant phosphate that can be irradiated on to both cotton and cellulosic fabric.  See claim 1, [0002], [0084] and [0044] and [0148].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the fabric of JPO 2002-155424 with the phosphate of claims 26-27 as taught by Sugiyama et al. (US 2010/0261862A1) teaching the claimed phosphate is a commonly known fire retardant phosphate that can be irradiated on to both cotton and cellulosic fabric.  One of ordinary skill is motivated to combine the teachings of JPO 2002-155424 with Sugiyama et al. since both are imparting improved performance properties to fabric.
Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RU 2418016 cited in Applicant’s IDS in view of Hill et al. (US 2005/0159063 A1) and Banfi et al. (US 2009/0246146A1) as applied to claims 10-12, 15, 21-23 and 25 above and further in view of Sugiyama et al. (US 2010/0261862A1). 
RU 2418016 do not teach the mono(2-methyacryloyloxyethyl) phosphate of claims 26-27. Examiner notes that page 3 guides one of ordinary skill to fire retardants in general.  

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the fabric of RU 2418016 with the phosphate of claims 26-27 as taught by Sugiyama et al. (US 2010/0261862A1) teaching the claimed phosphate is a commonly known fire retardant phosphate that can be irradiated on to both cotton and cellulosic fabric.  One of ordinary skill is motivated to combine the teachings of RU 2418016 with Sugiyama et al. since both are in the analogous art of making fabric fire retardant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764